 In the Matter of DORSET FOODS LTD.andWHOLESALE AND WAREHOUSEWORKERS UNION LOCAL 65, C. I. O.In the Matter ofDORSETFoods, LTD.andUNITED WHOLESALE & WARE-HOUSEEMPLOYEES UNION, LOCAL 65, C. I.O.andPICKLE WORKERS,CONDIMENT & FOOD PACKERS UNION, AFFILIATED WITH C.T.L.C.,OFA. F. OF L. AND U. H. T., LOCAL 124Cases Nos. R-3635 and R-3636, respectively.Deeided,April 16, 1942.Jurisdiction:food canning industry.Investigation and Certification of Representatives:existence of question' refusalof Company to accord any union recognition until it is certified by the Board;election necessary.UnitAppropriate for Collective Bargaining:all employees, including office andmaintenance employees, but excluding supervisory and sales employeesMr. Sidney Reitman,for the Board.Mr. Richard M. Mon fried,of New York City, for the Company.Leider,Vitt c6 Cammer,byMr. Harold I. Cammer,of New YorkCity, for the C. I. O.Mr. Milton, Friedman,of New York City, for the A. F. of L.Mr. Milton A. Kallis,of counsel to the Board.DECISIONAND'DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 6, 1942, Wholesale & Warehouse Workers Union,Local 65, affiliated with the Congress of Industrial Organizations,herein called the C. I. 0., filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Dorset Foods, Ltd., New York City, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On March 3, 1942,PickleWorkers, Condiment & Food Packers Union, affiliated withC. T. L. C. of A. F. of L. and U. H. T., Local 124, herein called theA. F. of L., filed with said Regional Director a petition also alleging40 N LR B, No 109.4,55771-42-vol 40-89609 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthat a question had arisen concerning the representation of employeesof the Company and requesting an investigation and certification asaforesaid.On March 10, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, entered an order consolidat-ing these cases and directing an investigation and authorizing theRegional Director to conduct it and to provide for an appropriate'hearing upon due notice.On March 13, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the C. I. 0.,and _the A. F. of L. Pursuant to notice, a hearing was held onMarch 17, 1942, at New York City, before Peter F. Ward, the TrialExaminer duly designated by the Chief Trial Examiner.The Board,,the Company, the C. I. 0., and the A. F. of L. appeared by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.The Companyfiled a brief on March 30, 1942, which the Board has duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYDorset Foods, Ltd., is a New York corporation engaged in thecanning, sale, and distribution of foods and related products at NewYork City.During the last 6 months of 1941 it purchased morethan $80,000 worth of materials, and approximately 90 percentthereof by value was shipped to the Company's place of businessfrom points outside the State of New York.During the same periodthe Company sold finished products worth more than $125,000 andapproximately 90 percent thereof was sold and distributed to pointsoutside the State of New" York.The Company admits that it isengaged in commerce within the meaning of the Act.II.THE ORGANIZATIONSINVOLVEDWholesale & Warehouse Workers Union, Local 65, is a labor organi-zation affiliated with the Congress of Industrial Organizations. DORSET FOODS, LTD.611PickleWorkers, Condiment & Food Packers Union,affiliated withC. T. L. C. of A. F. of L. and U. H. T., Local 124,is a labor organiza-tion affiliatedwith the American Federation of Labor.Both organizationsadmit to membershipemployees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 28, 1941, the A. F. of L. requested theCompany to recognize it as the exclusive bargaining agent of theemployees of the Company, and on February 7, 1942, the C. I. O.made a similarrequest.The Company refused to recognize anyunion unless and until it is certified by the Board.The C. 1. 0. and the A. F. of L. each represents a substantial numberof employees in the unit hereinafter found to be appropriate.'.We find that a question has arisen concerning the representation,ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I above, has a, close, intimate, and substantialrelation to'trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THEAPPROPRIATE 'UNIT£he C. I. O. requests a. unit for all employees of the Company,including office and maintenance employees, but excluding supervisoryand sales employees.The A. F. of L. contends that the business of theCompany is divided into five departments, and that the employeesof each department constitute an appropriate bargaining unit.Theyare the kitchen, boning and cleaning, canning and packing, and ship-ping departments, and the office.2The Company takes no position'A statement of the Acting Regional Director, dated March17, 1942,and introduced inevidence,shows that the C I 0 submitted 85 application-for-membership cards, 70 of whichwere dated between January 23 and 31, 1942,and 15 between February1 and 5, 1942Of these cards,84 bear signatures which appear to be genuine and original,78 of whichare names of persons who were on the,Comp'iny's pay roll ofFebruaiy14, 1942Theparties stipulatedthat the A F. of L hasapplication blanks from 30 named employees. Therecord shows'that for the week endedFebruary14, 1942,25 of the 30 named employeeswere on the pay iollThe Company employs approximately 8S persons in the unit here-inafter fcund appropriate'In its petitionthe A.F of L describes the departments as follows.(1) 1,itrh-n,com-posed oft',,osewho ha\e to do withthe cooking of the chickens and thosewho brnig thecooked chicken from the kitchento the tablesfor boning;(2) boningandcleaning depart-ment,composed of those who strip the meat of the cooked chicken from the bone and frame ; 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect to the appropriate unit, although it agreed with theC. I. O. on February 2, 1942, on a unit of all employees, exceptsupervisors.The physical plant occupies the sixth and eleventh floors of a build-ing in New York City. On these floors the cooking, boning, proc-essing, canning, sterilizing, labeling, and shipping operations takeplace. ' Frozen chickens are received on the eleventh floor and arethawed, cooked, boned, and canned.After the cans are sealed andsterilized they are sent to the sixth floor where they are labeled andplaced in shipping cartons, which are then wired, stenciled, and eithershipped or stored.All these operations take place in a single room on the eleventhfloor and a single room on the sixth floor. Some employees assignedto particular departments or to particular tasks are required to go toother departments or do other tasks in the course of their work.There are no department heads, and all the hiring, discharging, andissuing of orders is done by either the president of the Company orits production manager.3The Company operates one shift, and about84 percent of the employees are paid on an hourly basis, the range ofthe rates of pay in all the departments being substantially the same.The record indicates that, with the exception of the office employees,the operations of each class of employees at the plant are coordinatedwith and dependent upon the operations of each other class, so thatthe employees constitute a functionally unified group.Under all the circumstances of the case, we find that all employees,including office 4 and maintenance employees, but excluding super-visory and sales employees, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure'toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuate.the policies of the Act.VI. THE DE7TRMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Al-though the C. I. O. requested that the Board select a pay roll priorto February 16, 1942, and the Company requested the pay roll closestto the date on which the election is held, the record discloses no(3) canning department,composed of those who place the boned meat of the chicken intocans,place soup into the cans, process, weigh,label, and close the cans ;(4) packmq andshtppinq department,composed of those who pack and ship the finished pieduct, and(5) office, composed of those who work in the office3The only other employee exercising supervisory powers is the chef who is in chargeof the employees engaged in performing duties in the kitchen4As shown above,both unions have organized the office employees along with the others DORSET-FOODS, ItT'D.613reason for not using the usual pay roll immediately preceding thedate of the Direction of Election.5We' shall therefore direct thatthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Directionherein, subject to the limitations and additions set forth in the Direc-tion, shallbe eligible to vote.-.Upon the basis'of the foregoing findings,of ,fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Dorset Foods, Ltd., New York City withinthemeaning of Section 9 (c)-and Section 2 (6) and (7) of theNational Labor Relations Act.2.All employees of the Company,including office and maintenanceemployees,but excluding supervisory and sales employees,constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Dorset Foods, Ltd., New York City, an election by secret ballotshall be conducted as early as possible, but not later than thirty, (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations,among allemployees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction,includingoffice and maintenanceemployees and employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ors The C I 0 called a strike which lasted from February 16 to March 2, 1942Diringthis period several new employees were hired,some of whom were retained at the conclu-sion of the strike when some of the strikers failed to returnThere is no charge thatthose striking employees who desired to return to work were denied reinstatement. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporarily laid off, but excluding supervisory and sales employeesand employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by Wholesale & Ware-house Workers Union, Local 65, affiliated with the Congress of Indus-trial Organizations, or by Pickle Workers, Condiment & Food PackersUnion, affiliated with C. T. L. C. of A. F. of L. and U. H. T.,Local 124, for the purposes of collective bargaining, or by neither.